FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50027

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03145-JLS

  v.
                                                 MEMORANDUM *
ISAIH VEYTIA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Isaih Veytia appeals from the 96-month sentence imposed following his

guilty-plea conviction for importation of cocaine, in violation of 21 U.S.C. §§ 952,

960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Veytia contends that, when imposing a sentence below the statutory

mandatory minimum, the district court erred by determining that the government’s

substantial assistance motion under 18 U.S.C. § 3553(e) permitted it to consider

only the factors set forth in section 3553(e) and not the factors set forth in 18

U.S.C. § 3553(a). Veytia contends that this determination conflicts with

Kimbrough v. United States, 552 U.S. 85 (2007), and leads to a sentence that

violates the parsimony principle. These contentions are foreclosed. See United

States v. Jackson, 577 F.3d 1032, 1035-36 (9th Cir. 2009).

      AFFIRMED.




                                           2                                        10-50027